
	

113 S373 IS: Charlie Morgan Military Spouses Equal Treatment Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 373
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mrs. Shaheen (for
			 herself and Mrs. Gillibrand) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend titles 10, 32, 37, and 38 of the United States
		  Code, to add a definition of spouse for purposes of military personnel policies
		  and military and veteran benefits that recognizes new State definitions of
		  spouse.
	
	
		1.Short titleThis Act may be cited as the
			 Charlie Morgan Military Spouses Equal
			 Treatment Act of 2013.
		2.Definition of
			 spouse for purposes of military personnel policies and military and veteran
			 benefits to reflect new State definitions of spouse
			(a)Title
			 10
				(1)DefinitionParagraph (5) of section 101(f) of title
			 10, United States Code, is amended to read as follows:
					
						(5)Notwithstanding section 7 of title 1, an
				individual shall be considered a spouse if the marriage of the
				individual is valid in the State in which the marriage was entered into or, in
				the case of a marriage entered into outside any State, if the marriage is valid
				in the place in which the marriage was entered into and the marriage could have
				been entered into in a State. In this paragraph, the term State
				means the several States, the District of Columbia, the Commonwealth of Puerto
				Rico, the Commonwealth of the Northern Mariana Islands, and the territories and
				possessions.
						.
				(2)Conforming
			 amendmentsSuch section is further amended—
					(A)in the matter
			 preceding paragraph (1), by striking In this title— and
			 inserting The following rules of construction apply in this
			 title:;
					(B)in paragraph
			 (1)—
						(i)by
			 inserting The term after (1); and
						(ii)by
			 striking the semicolon at the end and inserting a period;
						(C)in paragraph
			 (2)—
						(i)by
			 inserting The term after (2); and
						(ii)by
			 striking the semicolon at the end and inserting a period;
						(D)in paragraph
			 (3)—
						(i)by
			 inserting The phrase after (3); and
						(ii)by
			 striking the semicolon at the end and inserting a period; and
						(E)in paragraph
			 (4)—
						(i)by
			 inserting The term after (4); and
						(ii)by
			 striking ; and and inserting a period.
						(b)Title
			 32Paragraph (18) of section 101 of title 32, United States Code,
			 is amended to read as follows:
				
					(18)Notwithstanding section 7 of title 1, an
				individual shall be considered a spouse if the marriage of the
				individual is valid in the State in which the marriage was entered into or, in
				the case of a marriage entered into outside any State, if the marriage is valid
				in the place in which the marriage was entered into and the marriage could have
				been entered into in a State. In this paragraph, the term State
				means the several States, the District of Columbia, the Commonwealth of Puerto
				Rico, the Commonwealth of the Northern Mariana Islands, and the territories and
				possessions.
					.
			(c)Title
			 37Section 101 of title 37,
			 United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(27)Notwithstanding section 7 of title 1, an
				individual shall be considered a spouse if the marriage of the
				individual is valid in the State in which the marriage was entered into or, in
				the case of a marriage entered into outside any State, if the marriage is valid
				in the place in which the marriage was entered into and the marriage could have
				been entered into in a State. In this paragraph, the term State
				means the several States, the District of Columbia, the Commonwealth of Puerto
				Rico, the Commonwealth of the Northern Mariana Islands, and the territories and
				possessions.
					.
			(d)Title
			 38Section 101 of title 38,
			 United States Code, is amended—
				(1)in paragraph (3),
			 by striking of the opposite sex; and
				(2)by striking
			 paragraph (31) and inserting the following new paragraph:
					
						(31)Notwithstanding section 7 of title 1, an
				individual shall be considered a spouse if the marriage of the
				individual is valid in the State in which the marriage was entered into or, in
				the case of a marriage entered into outside any State, if the marriage is valid
				in the place in which the marriage was entered into and the marriage could have
				been entered into in a State. In this paragraph, the term State
				has the meaning given that term in paragraph (20), except that the term also
				includes the Commonwealth of the Northern Mariana
				Islands.
						.
				
